FRIEDLANDER, Judge,
concurring in result.
I fully concur with the majority opinion as to Issues II and III. I concur with the majority’s conclusion with respect to Issue I, but base my concurrence as to that issue upon reasoning that differs from the majority’s.
The majority concludes that the new rule enunciated in Wright v. State, 658 N.E.2d 563 should not be applied retroactively in view of the retroactivity analysis espoused by the Supreme Court in Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), reh’g denied. I believe that Robertson’s appeal of this question fails for a different reason—it is barred by the doctrine of res judicata.
Robertson unsuccessfully challenged his convictions upon direct appeal and again via petition for post-conviction relief. Among other issues presented in the post-conviction proceeding, Robertson argued that the court erred in failing to instruct the jury on the inherently lesser included offense of possession of cocaine. In addressing Robertson’s contention, this court applied the two-step analysis set out by our supreme court in Compton v. State, 465 N.E.2d 711 (Ind.1984). We first examined the statutes involved and the charging information, and then we examined the evidence to determine whether the facts would support the instruction. We determined that the trial court did not err in refusing to instruct on the lesser included offense. See Robertson v. State, 650 N.E.2d 1177 (Ind.Ct.App.1995) (hereinafter referred to as Robertson II).
*700In Wright v. State, 658 N.E.2d 563 (Ind.1995), our supreme court changed the analysis for determining whether a trial court errs in failing to instruct on a lesser included offense. In so doing, the court overruled Compton v. State, 465 N.E.2d 711, to the extent that it held that by drafting a charging instrument in such a way as to track the statutory language defining the crime charged, the State may preclude an instruction on either an inherently or factually included offense of the crime charged. The court also explicitly “disapproved” several cases, including Robertson II. Robertson contends that the disapproval of Robertson II means, in effect, that Robertson II was overruled and may not be relied upon for res judicata purposes.
The meaning and significance of the supreme court’s “disapproval” of Robertson II are pivotal questions in this appeal. Robertson contends that “disapproved” in this context is the same as “overruled”. In both cases, he argues, the opinion is a nullity and cannot be viewed as a source for later deciding the issues on the basis of waiver or res judicata. I do not agree with Robertson’s premise, ie., that “disapproved” and “overruled” are synonymous in this context.
It is significant to me that the court in Wright explicitly “overruled” some cases and “disapproved” others. I find it unlikely that the supreme court would have made a distinction that carried with it no significance, and conclude that there is indeed a distinction between the two. The meaning of “overruled” in this context is clear to me. A ease that is overruled based upon a new rule or principle of law is void and held for naught. In such cases, the only question remaining is whether the new rule applies retroactively. See Davis v. State, 598 N.E.2d 1041 (Ind.1992), cert. denied, 510 U.S. 948, 114 S.Ct. 392, 126 L.Ed.2d 340 (1993). On the other hand, the meaning of “disapproved” as used in Wright must be gleaned from context.
The court disapproved Robertson II “[t]o the same extent-but only to the same extent”, Wright v. State, 658 N.E.2d at 570, that it incorporated the principle endorsed in Compton to the effect that “prosecutors may, by drafting a charging instrument to track the statutory language defining the crime charged, foreclose or preclude an instruction on either an inherently or factually included offense of the crime charged.” Id. (footnote omitted). Therefore, in Robertson II, the supreme court disapproved only the use of the Compton analysis for determining the propriety of refusing to instruct the jury on a lesser offense than the crime charged. Such was not tantamount to a reversal of the entire Robertson II opinion, or even that opinion’s holding that the trial court did not commit reversible error in refusing the instruction. It merely disapproved the use of the aforementioned aspect of the Compton analysis. Accordingly, Robertson II’s holdings regarding the particular issues presented in that ease remain undisturbed by Wright.
An issue that was previously raised and determined adverse to the appellant’s position is res judicata. Arthur v. State, 663 N.E.2d 529 (Ind.1996). Robertson acknowledges that the issue of the failure to instruct the jury on the lesser included offense was decided adverse to his position in Robertson II. In my view, Robertson II’s resolution of the particular issues presented therein remain in force and this issue is barred by res judicata. See Sharp v. State, 684 N.E.2d 544 (Ind.Ct.App.1997), trans. denied.8

. I note as an aside that Robertson does not contend that, because of the use of the erroneous Compton analysis in Robertson II, principles of fundamental fairness require that this issue be revisited despite res judicata. See Sharp v. State, 684 N.E.2d 544. That being the case, there is no need to determine whether there exist "extraordinary circumstances such as where the initial decision was 'clearly erroneous and would work manifest injustice' " Arthur v. State, 663 N.E.2d 529 (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988)), such as would justify revisiting a prior decision.